The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-13 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figure 4A for the claimed limitation of “moving a light emitting element “, as recited in claims 1 and 25.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-13 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “moving a light emitting element over the circuit layer” and then “disposing an insulation layer between the light emitting element and the circuit layer”, as recited in claim 1, is unclear as to how an insulation layer can be disposed between the light emitting element and the circuit layer if the light emitting element is already present over the circuit layer.
The claimed limitation of “moving the light emitting element and the transport layer to a position over the substrate until an insulation layer located between the light emitting element and the substrate is in contact with both the substrate and the light emitting element”, as recited in claim 25, is unclear as to which structure is claimed by the recitation of moving the light emitting element and the transport layer to a position over the substrate up to the point in time (i.e. until) when the insulation layer is in contact with both the substrate and the light emitting element.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takii (2014/0367655) in view of Lee et al. (2017/0338252).Regarding claim 1, Takii teaches in figure 3 and related text a manufacturing method of an electronic device, comprising: 
forming a circuit layer 20, 30 on a base layer 10; 
moving a light emitting element 50 over the circuit layer; 
disposing an insulation layer 40 between the light emitting element and the circuit layer; and 
drying the insulation layer 40 (since the insulation layer includes drying elements 60, see also figure 10 and related text) so as to attach the light emitting element 52 with the insulation layer 40 and the circuit layer 30 and,
forming a connection electrode 53 on the light emitting element 52 electrically connecting the light emitting element 52 and the circuit layer 30, 
wherein a bottom surface of the light emitting element 52 is in contact with the insulation layer 40 and the connection electrode 53 is in contact (electrical contact) with an upper surface of the light emitting element 50 opposing the bottom surface of the light emitting element.

Takii do not explicitly state drying the insulation layer and do not explicitly state moving a light emitting element.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dry the insulation layer and to move a light emitting element in Takii’s device, in order to improve the adhesion between the insulating layer and the light emitting element and the circuit layer and in order to simplify the processing steps of making the device by moving a pre-constructed LED to the desired location, respectively.
The combination is motivated by the teaching of Takii who states that it is conventional to use a heat drying method (see paragraph [0085]).

In the alternative, Takii do not explicitly state forming a connection electrode on the light emitting element electrically connecting the light emitting element and the circuit layer, wherein a bottom surface of the light emitting element is in contact with the insulation layer and the connection electrode is in contact with an upper surface of the light emitting element opposing the bottom surface of the light emitting element.
 Lee et al. teach in figure 28 and related text forming a connection electrode 28 on the light emitting element 25 electrically connecting the light emitting element 25 and the circuit layer 155, wherein the connection electrode 28 is in contact (at least electrical contact) with an upper surface of the light emitting element 25 opposing the bottom surface of the light emitting element.
Takii and Lee et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takii because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a connection electrode on the light emitting element electrically connecting the light emitting element and the circuit layer, wherein the connection electrode is in contact with an upper surface of the light emitting element opposing the bottom surface of the light emitting element, as taught by Lee et al., in Takii’s device, in order to improve the device characteristics by providing direct electrical connection between the light emitting element and the circuit layer.

Regarding claim 2, Takii teaches in figure 3 and related text that the disposing of the insulation layer 40 comprises coating the insulation layer 40 on the circuit layer 30, and the disposing of the light emitting element 50 comprises attaching the light emitting element 50 with the insulation layer 40.

Regarding claim 7, Takii teaches in figure 3 and related text that the insulation layer 40 comprises a polyimide-based resin.

Regarding claim 8, Takii teaches in figure 3 and related text that forming a connection electrode 51 electrically connecting the light emitting element 50 and the circuit layer 30.

Regarding claim 9, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to pattern the insulation layer by employing the light emitting element as a mask in Takii’s device in order to simplify the processing steps of making the device.

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the insulation layer having a thinner thickness than a thickness of the light emitting element in Takii’s device in order to reduce the size of the device.

Regarding claim 12, in the modified device the attaching of the light emitting element comprises heating the insulation layer.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takii (2014/0367655) and Lee et al. (2017/0338252), as applied to the claims above, and further in view of Lu et al. (2018/0342643).
Regarding claim 3, Takii and Lee et al. teach substantially the entire claimed structure, as applied to claim 1 above, except the disposing of the light emitting element comprises detaching the light emitting element from a transport layer.
Lu et al. teach in figures 11-15 and related text that in the combined device the disposing of the light emitting element comprises detaching the light emitting element from a transport layer 8 (see figure 14).
Lee et al., Takii and Lu et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takii because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to detach the light emitting element from a transport layer, as taught by Lu et al., in prior art’s device in order to use the final product in practical application.

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the transport layer of an ultraviolet curable tape, and the detaching of the light emitting element comprises irradiating the transport layer with an ultraviolet ray, in prior art’s device in order to simplify the processing steps of making the device by using conventional materials and methods.

Regarding claim 5, the combined device includes the disposing of the light emitting element comprises attaching the light emitting element on a transport layer, and the disposing of the insulation layer comprises coating the insulation layer on the transport layer and the light emitting element, because Lu et al. teach in figures 11-15 and related text that the disposing of the light emitting element 2 comprises attaching the light emitting element 2 on a transport layer 8, and the disposing of the insulating layer 3 comprises coating the insulation layer 3 on the transport layer 8 (see figure 2) and the light emitting element 2.

Regarding claim 6, the combined device includes the disposing of the light emitting element comprises detaching the light emitting element and a portion of the insulation layer coated thereon from the transport layer and another portion of the insulating layer coated on the transport layer, because Lu et al. teach in figures 11-15 and related text that the disposing of the light emitting element 2 comprises detaching the light emitting element 2 and a portion of the insulating layer 3 coated thereon from the transport layer 8 (see figure 14) and another portion of the insulating layer 3 coated on the transport layer 8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takii (2014/0367655) and Lee et al. (2017/0338252), as applied to the claims above, and further in view of Feng (2016/0254275).
Regarding claim 13, Takii and Lee et al. teach substantially the entire claimed structure, as applied to claim 1 above, except having the base layer comprises island portions and bridge portions connecting the island portions.
Feng teaches in figures 3a-3b and related text having the base layer comprises island portions 1301 and bridge portions1303 connecting the island portions.
Lee et al., Takii and Feng are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takii because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the base layer comprises island portions and bridge portions connecting the island portions, as taught by Feng, in prior art’s device in order to provide practical device which conventionally formed of multiple pixel structures.


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2018/0342643) in view of Takii (2014/0367655).
Regarding claim 25, Lu et al. teach in figures 11-15 and related text a method for attaching a light emitting element to a substrate, comprising: 
disposing a light emitting element 2 on a transport layer 8 (see figure 12); 
moving the light emitting element 2 and the transport layer 8 to a position over the substrate 1 (see figure 11) until an insulation layer 3 located between the light emitting element 2 and the substrate is in contact with both the substrate and the light emitting element 2;
attaching the insulation layer 3 while in a state where the insulation layer 3 is in contact with both the substrate and the light emitting element 2 while the light emitting element is attached with the substrate; and 
separating the transport layer 8 from the light emitting element 2 (see figure 14) after the light emitting element 2 is attached to the substrate (see figure 11).
Lu et al. do not explicitly state drying the insulation layer.
Takii teaches in figure 10 and related text drying the insulation layer 40 to attach the light emitting element with the substrate (since the insulation layer includes drying elements 60).
Takii and Lu et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dry the insulation layer to attach the light emitting element with the substrate, as taught by Takii, in Lu et al.’s device in order to improve the adhesion between the elements in the device.

Regarding claim 26, Lu et al. teach in figures 11-15 and related text that the disposing of the insulation layer 3 comprises coating the insulation layer 3 on the substrate 1.

Regarding claim 27, Lu et al. teach in figures 11-15 and related text that the disposing of the insulation layer 3 comprises coating the insulation layer 3 on the transport layer 8 and the light emitting element 2.

Regarding claim 28, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the transport layer of an ultraviolet curable tape, and the detaching of the light emitting element comprises irradiating the transport layer with an ultraviolet ray, in prior art’s device in order to simplify the processing steps of making the device by using conventional materials and methods.

Response to Arguments
1.	Applicants argue that there is support in the elected embodiment of figure 4A for the claimed limitation of “moving a light emitting element", as recited in independent claims 1 and 25, because “paragraph [0029] of the present application as originally filed, which recites: "[0029] In an embodiment, a method for attaching a light emitting element to a substrate includes: disposing a light emitting element on a transport layer; disposing an insulating layer between the light emitting element on the transport layer and the substrate; moving the transport layer to a position over the substrate; drying the insulation layer to attach the light emitting element with the substrate; and separating the transport layer from the light emitting element" (emphasis added)”, and this means that  “the above-emphasized wording of paragraph [0029] as originally filed recites: (1) disposing a light emitting on a transport layer, then (2) moving the transport layer. Thus, it is an absolute inherent necessity that moving the transport layer would also move the light emitting element disposed on the transport layer. Applicant also points to FIGS. 7A-9D, which depict a number of processes that involve moving a transport layer with a light emitting element over a substrate with circuitry disposed on the substrate”.

1.	The embodiment of figure 4A was elected for examination.  Although paragraph [0029] recites “moving the transport layer to a position over the substrate”, the above passage does not pertain to the embodiment of figure 4A.  In fact, the transport layer TRL, as described and depicted in the embodiment of figure 7C, is not even present in the embodiment of figure 4A.  Therefore, there is no support in the embodiment of figure 4A for the claimed limitation of “moving the transport layer to a position over the substrate”, as recited in independent claims 1 and 25.

2.	Applicants argue that Takii teaches forming and not moving an organic light emitting diode and “there is no citation by any reference of record whereby a pre-constructed OLED of the form in Takii is moved/transferred from one location onto the drive circuitry of Takii. 

2.	Moving means “go in a specified direction or manner; change position”.  Therefore, although takii teaches forming the organic light emitting diode, the organic light emitting diode was not initially present at the specified location.  By forming said organic light emitting diode the organic light emitting diode was moved from not being at any location to the disclosed location.

3.	Applicants argue that “There is also no evidence that drying any insulation layer in Takii would improve adhesion”.

3.	It is a physical phenomenon that the level of adhesion of an insulation layer may be higher after drying than before drying.  Said physical phenomenon is also acknowledged by applicants.

4.	Applicants argue that “the asserted motivation of "in order to simplify the processing steps of making the device by moving a pre-constructed LED to the desired location," is erroneous as there is no evidence that the suggested modification would simplify anything”.

4.	It is “common sense” that pre-constructing a device before mounting said device on a semiconductor structure is simpler and advantageous as it reduces the chance of damaging the semiconductor structure.

5.	Applicants argue that “what the Office Action attempts to do is to change the theory of operation of Takii's heating particles 60”.

5.	The Office does not attempt “to change the theory of operation of Takii's heating particles 60”, as argue by applicants.  In fact, the operation of Takii's heating particles 60 is not modified.

6.	Applicants argue that “configuration 28 [of Lee] is not a configuration in contact with the upper surface of the light emitting element”.

6.	Lee teaches in figure 28 that configuration 28 is in at least electrical contact with the upper surface of the light emitting element.
The broad recitation of the claim does not require that the connection electrode must be in direct contact with the upper surface of the light emitting element. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

7.	Applicants argue, regarding claim 25, that “Lu fails to disclose or suggest the feature in which its light emitting element 2 and its transport layer 8 move together”. 

7.	It is unclear as to why “Lu fails to disclose or suggest the feature in which its light emitting element 2 and its transport layer 8” are moved to a position over the substrate, as recited by claim 25.  Lu teaches in figure 11 and related text that both the light emitting element 2 and its transport layer 8 are moved to a position over the substrate, as required by claim 25.
Furthermore, the broad recitation of the claim does not require that the light emitting element and its transport layer must move together.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

8.	Applicants argue “the light emitting elements 2 are not in contact with any insulation layer, but make contact only with bottom electrode contact 43”. 

8.	Figure 15 of Lu clearly depicts that the light emitting elements 2 are in direct contact with insulation layer 3. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
7/12/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800